Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is in response to the Request for Continued Examination filed 04/04/2022.
Claims 1, 4, 14-15 and 21-22 have been amended.
Claim 3, 9 and 23 have been cancelled.
Claims 24-27 have been newly added.
Claims 1-2, 4-6, 14-22 and 24-27 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 14-22 and 24-27 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2 and 4-6 are directed to a system (i.e., a machine), claim 14-20 are directed to a method (i.e., a process) and claims 21-24 are directed to non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 1-2, 4-6 and 14-24 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 14 includes limitations that recite an abstract idea.  Note that independent claim 14 is the method claim, while claim 1 covers a system claim and claim 21 covers a non-transitory computer readable medium.
Specifically, independent claim 14 recites:
A computer-implemented data processing method for enhancing participant experience during an electronic eyewear purchasing transaction, the method comprising:
receiving, by one or more computer processors, participant data for a participant originating from one or more participant data inputs provided by a participant on a first graphical user interface displayed on a video display unit;
identifying, by the one or more computing processors and based on the participant data, a particular third-party server from a plurality of third-party servers, wherein each of the third- party servers provides access to vision plan data for a particular vision plan provider of a plurality of vision plan providers;
retrieving, by the one or more computer processors from the particular third-party server over a public network, particular vision plan data applicable to the participant;
responsive to retrieving the particular vision plan data, generating, by the one or more computer processors, a transaction data structure configured for representing the electronic eyewear purchasing transaction associated with the participant;
populating, by the one or more computer processors, a plurality of data fields in the transaction data structure using the plan data and the participant data;
populating, by the one or more computer processors, a transaction status field in the transaction data structure with a first status representing the electronic eyewear purchasing transaction has been initialized;
determining, by the one or more computer processors, based at least in part on the particular vision plan data, (i) a total available benefit value, (ii) a plurality of first eyewear product options, (iii) a respective participant cost for each first eyewear product option of the plurality of first eyewear product options, and (iv) a respective benefit value for each first eyewear product option of the plurality of first eyewear product options;
populating, by the one or more computer processors, a total available benefit value field in the transaction data structure with the total available benefit value;
processing, by the one or more computer processors, the transaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each first eyewear product option of the plurality of first eyewear product options;
generating, by the one or more computer processors, a second graphical user interface by configuring the second graphical user interface to comprise at least one first selectable control displayed on the second graphical user interface to provide the plurality of first eyewear product options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first eyewear product option of the plurality of first eyewear product options;
providing, by the one or more computer processors, for the second graphical user interface for display on the video display unit for receiving a selection of a first eyewear product option by the participant via the at least one first selectable control from among the plurality of first eyewear product options, wherein the second graphical user interface further displays: 
an indication of the respective participant cost for each first eyewear product option of the plurality of first eyewear product options; 
an indication of the respective benefit value for each first eyewear product option of the plurality of first eyewear product options; and 
an indication of the total available benefit value; 
receiving, by the one or more computer processors, the selection of the first eyewear product option originating from the second graphical user interface; and 
responsive to receiving the selection of the first eyewear product option:
 populating, by the one or more computer processors, the transaction status field in the transaction data structure with a second status reflecting the selection of the first eyewear product option; 
determining, by the one or more computer processors, based at least in part on the selection of the first eyewear product option and the particular vision plan data, (i) a participant cost for the first eyewear product option, (ii) an adjusted total available benefit value, and (iii) a plurality of second eyewear product options; 
determining, by the one or more computer processors, based at least in part on the plan data, (i) a respective participant cost for each second eyewear product option of the second plurality of second eyewear product options and (ii) a respective benefit value for each second eyewear product option of the plurality of second eyewear product options; 
populating, by the one or more computer processors, at least one data field in the transaction data structure with the selection of the first eyewear product option; 
populating, by the one or more computer processors, the total value benefit value field in the transaction data structure with the adjusted total available benefit value;
after populating the at least one data field in the transaction data structure with the selection of the first eyewear product option, processing, by the one or more computer processors, the transaction data structure using the preferred options machine learning model to generate a prediction of a preference of the participant for each second eyewear product option of the plurality of second eyewear product options;
generating, by the one or more computer processors, a third graphical user interface by configuring the third graphical user interface to comprise at least one second selectable control displayed on the third graphical user interface to provide the plurality of second eyewear product options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each second eyewear product option of the plurality of second eyewear product options; and 
providing, by the one or more computer processors, the third graphical user interface for display on the video display unit for receiving a selection of a second eyewear product option by the participant via the at least one second selectable control from among the plurality of second eyewear product options, wherein the third graphical user interface further displays: 
an indication of the respective participant cost for each second eyewear product option of the plurality of second eyewear product options; 
an indication of the respective benefit value for each second eyewear product option of the second plurality of second eyewear product options; 
an indication of the participant cost for the first eyewear product option; and 
an indication of the adjusted total available benefit value.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because shopping for eyewear, gathering eyewear insurance benefits, reviewing vision plans, comparing costs for savings and reviewing a patient’s healthcare benefits are all relate to shopping interactions/a fundamental insurance practice/sales activities.  
In relation to claims 1 and 21 (similarly to claim 14), these claims constitute: (a) “certain
methods of organizing human activity” because shopping for eyewear, gathering eyewear insurance benefits, reviewing vision plans, comparing costs for savings and reviewing a patient’s healthcare benefits are all relate to shopping interactions/a fundamental insurance practice/sales activities.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2, 4-6, 15-20, 22 and 24-27 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 2, 5 and 18, these claims merely recite specific types of eyewear such as contact lenses and frames. Claims 6 and 22 describe determining/transaction steps such as updating option cost, benefits value and participant cost.  Claims 4, 15-17 and 25-27 recite displaying the option cost, benefits value and participant cost, price for eyewear options, total available benefit value, orders and display fonts. Claims 19-20 recite benefits information that was obtained. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 14 (similar to claims 1 and 21), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented data processing method for electronically calculating vision plan costs and benefits, the method comprising:
receiving, by one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), participant data for a participant via one or more participant data inputs (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
identifying, by the one or more computing processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and based on the participant data, a particular third-party server from a plurality of third-party servers, wherein each of the third- party servers (conventional computer implementation as noted below, see MPEP § 2106.05(f)) provides access to vision plan data for a particular vision plan provider of a plurality of vision plan providers;
retrieving, by the one or more computer processors from the particular third-party server over a public network (conventional computer implementation as noted below, see MPEP § 2106.05(f)), particular vision plan data applicable to the participant (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
responsive to retrieving the particular vision plan data, generating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a transaction data structure configured for representing the electronic eyewear purchasing transaction associated with the participant;
populating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a plurality of data fields in the transaction data structure using the plan data and the participant data;
populating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a transaction status field in the transaction data structure with a first status representing the electronic eyewear purchasing transaction has been initialized;
determining, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), based at least in part on the particular vision plan data, (i) a total available benefit value, (ii) a plurality of first eyewear product options, (iii) a respective participant cost for each first eyewear product option of the plurality of first eyewear product options, and (iv) a respective benefit value for each first eyewear product option of the plurality of first eyewear product options;
populating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a total available benefit value field in the transaction data structure with the total available benefit value;
processing, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the transaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each first eyewear product option of the plurality of first eyewear product options;
generating, by the one or more computer processors, a second graphical user interface by configuring the second graphical user interface to comprise at least one first selectable control displayed on the second graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to provide the plurality of first eyewear product options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first eyewear product option of the plurality of first eyewear product options;
providing, by the one or more computer processors, for the second graphical user interface for display on the video display unit for receiving a selection of a first eyewear product option by the participant via the at least one first selectable control from among the plurality of first eyewear product options, wherein the second graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) further displays: 
an indication of the respective participant cost for each first eyewear product option of the plurality of first eyewear product options; 
an indication of the respective benefit value for each first eyewear product option of the plurality of first eyewear product options; and 
an indication of the total available benefit value; 
receiving, by the one or more computer processors, the selection of the first eyewear product option originating (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from the second graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and 
responsive to receiving the selection of the first eyewear product option:
 populating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the transaction status field in the transaction data structure with a second status reflecting the selection of the first eyewear product option; 
determining, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), based at least in part on the selection of the first eyewear product option and the particular vision plan data, (i) a participant cost for the first eyewear product option, (ii) an adjusted total available benefit value, and (iii) a plurality of second eyewear product options; 
determining, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), based at least in part on the plan data, (i) a respective participant cost for each second eyewear product option of the second plurality of second eyewear product options and (ii) a respective benefit value for each second eyewear product option of the plurality of second eyewear product options; 
populating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f), at least one data field in the transaction data structure with the selection of the first eyewear product option; 
populating, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the total value benefit value field in the transaction data structure with the adjusted total available benefit value;
after populating the at least one data field in the transaction data structure with the selection of the first eyewear product option, processing, by the one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the transaction data structure using the preferred options machine learning model to generate a prediction of a preference of the participant for each second eyewear product option of the plurality of second eyewear product options;
generating, by the one or more computer processors, a third graphical user interface by configuring the third graphical user interface to comprise at least one second selectable control displayed on the third graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to provide the plurality of second eyewear product options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each second eyewear product option of the plurality of second eyewear product options; and 
providing, by the one or more computer processors, the third graphical user interface for display on the video display unit for receiving a selection of a second eyewear product option by the participant via the at least one second selectable control from among the plurality of second eyewear product options, wherein the third graphical user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) further displays: 
an indication of the respective participant cost for each second eyewear product option of the plurality of second eyewear product options; 
an indication of the respective benefit value for each second eyewear product option of the second plurality of second eyewear product options; 
an indication of the participant cost for the first eyewear product option; and 
an indication of the adjusted total available benefit value.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more computer processors, memory, first graphical user interface, second graphical user interface, third graphical user interface, repositories, data stores, computer-readable medium, display unit and computer interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claims 2-6, 15-20 and 22-24 (similar to claims 1, 14 and 21) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-2, 4-6, 14-22 and 24-27 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2, 4-6 and analogous independent claim 14 with its dependent claims 15-22, analogous independent claim 21 with its dependent claims 21-24 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 14, regarding the additional limitations of the one or more computer processors, memory, first graphical user interface, second graphical user interface, third graphical user interface, repositories, data stores, computer-readable medium, display unit and computer interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “video display unit”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claims 1 and 21 analogous independent claim 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Independent claims 1 and 21, regarding the additional limitation of “video display unit,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-2, 4-6, 14-22 and 24-27 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ingles (U.S. 9,842,370 B1) in view of Suter (U.S. 2014/0257839 A1) in view of Kirschner (U.S. 2012/0016763 A1) further in view of Fonte (U.S. 2015/0154679 A1).
Regarding claim 1 Ingles discloses:
A data processing system enhancing participant experience during an electronic eyewear purchasing transaction, the data processing system (See Abstract and in [column 13, lines 66 to column 14, line 4] shown are methods for enhancing the user's shopping experience, wherein the user may sort the displayed eyewear by color, brand, shape, size, type, price, rating, or any other specification or measurable metric commonly used to discern between various types of eyewear.) comprising:
at least one computer processor (See processor in column 2, lines 59-63. Also see Fig. 1, column 3, lines 6-17, exemplary user interface may be a computer, laptop, tablet, smartphone, a mobile computing device, or any other device capable of rendering and displaying an electronic communication.); 
memory operatively coupled to the at least one computer processor and storing computer-readable instructions, wherein the at least one computer processor is adapted (See processor, column 3, lines 6-17 and 34-45 and the computer system, main memory and secondary memory in column 4, lines 29-40.) for:
executing the computer-readable instructions to perform operations comprising (See column 4, lines 5-22.), facilitate calculation of optical options based on user input. See Fig. 9 and in [column 14, lines 5-20] the page includes the original regular price for the eyewear product 997A and the calculated after-insurance price 997B. Additionally depicted are examples of compatible options 997C that may be selected in order to complete the eyewear purchase.), wherein the computer-readable instructions comprise instructions for:
electronically receiving a request from a participant to initiate the request comprising participant identification data and optical option plan identification data (See requesting product pricing in column 5, 48-62 and request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65.);
at least partially in response to receiving the request (See successfully receiving product pricing in column 5, 48-62 and member insurance benefit information in column 6, lines 41-46 and 60-65.):
response to querying the particular optical plan data (See requesting product pricing in column 5, 48-62 and request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65. Also see user prompted to enter [column 6, lines 5-16], portions of his or her social security number (SSN), insurance group identification, insurance member identification, password, and/or any other identifying personal identification.), generating an interaction data structure configured for representing the eyewear product purchase transaction associated with the participant; populating a plurality of fields of the interaction data structure using the participant identification data and the particular optical plan data (With interaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.);
populating an interaction status field in the interaction data structure with a first status representing the eyewear product purchase transaction has been initialized (See Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.);
determining a total available benefit value based at least in part on the particular optical plan data (See Fig. 10, shopping cart view providing line item pricing, insurance details and total benefits mentioned in column 14, lines 25-37.); and 
populating a total available benefit value filed in the interaction data structure with the total available benefit value (Fig. 10 is an interactive screen producing 1099C, Total Benefits after the user’s insurance is applied.); 
determining a first plurality of first optical options based at least in part on the interaction data structure (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34. Also see prompting an interactive user in column 13, lines 31-46.); and 
display an indication of the total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.);
electronically receiving the selection of the first optical option via the second graphical user interface (See Fig. 8 display a plurality of eyeglass options and Fig. 16 display a plurality of contact lens options before selecting.); and 
responsive to receiving the selection of the first optical option: 
updating the interaction status field in the interaction data structure based at least in part on the selection of the first optical option (See algorithm Fig. 3, 302, 304, 306, 368, 370, 372, 374-376, where the user selects eyewear options transmitted for retrieval from the products database via the server for display with the user interface mentioned in column 9, lines 26-45. Also see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.); and 
updating one or more fields in the interaction data structure to reflect the selection of the first optical option (An updated status of the purchase of the contact lenses is shown as Fig. 17 and in column 20, lines 10-45, where the updated status of the purchase includes applying the user’s benefits information, total product cost and prescription information to further the purchase process, based on selecting the contact lenses. Also, see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information.);
updating one or more fields of the interaction data structure to reflect the respective participant cost associated with the selection of the first optical option (See [column 5, line 19-24] as the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.);
determining an adjusted total available benefit value based at least in part on the selection of the first optical option (In [column 4, line 57 to column 5, line 24, column 16, lines 18-34] the disclosed insurance benefit utilization system may determine, dynamically, which type of product the user needs or requires, causing the system to adjust or modify the required benefit utilization process.);
updating the total available benefit value field in the interaction data structure with the adjusted total available benefit value (Taught in column 5, line 19-24, column 10, lines 39-54, Fig. 3, where the updated price includes benefits applied.);
determining a plurality of second optical options based at least in part on the particular optical option plan data structure and the selection of the first optical option (A second optical option is construed by multiplying calculated price 1867C by the quantity provided by the user and allowing the user to continue shopping for more eyewear products in [column 420, lines 25-45] such as buying a second pair of eyewear.); and 
display an indication of the adjusted total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.).
Suter further teaches:
identifying, based on the optical option plan identification data, a particular third-party server from a plurality of third-party servers, wherein each of the third-party servers provides access to optical plan data for a particular optical plan provider of a plurality of optical plan providers (See P0046, P0048, where confirming access to the vision care insurance module 14 and database from the patient portal 12 construes identifying a particular third-party server to access optical plan data. Also, in [P0062] The ordering system 10 accesses the vision care insurance module 14 interfacing with the insurance providers and determining coverage and eligibility of claims. The frame catalog module 16 interfaces with and obtains frame information from various manufacturers, either directly or through the Internet.);
querying, over a public network and based at least in part on the optical option plan identification data, the particular third-party server to obtain particular optical plan data applicable to the participant (The internet access to optical plan data in P0062 serves as a public network, where the vision care insurance module 14 is accesses after receiving patient identification shown in Fig. 2A, steps 34, 66, 38 and mentioned in P0048.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription eyewear before the effective filing date of the claimed invention to modify the method of Ingles to have a third party server for accessing and querying optical plan data as taught by Suter to quickly go online when comparing cost savings among different optical providers.  
Ingles and Suter do not explicitly teach breakout interfacing steps for the user to select an eyewear option, respective cost for selected the eyewear option then respective benefits value applied to the cost of the selected the eyewear option. However, Kirschner does teach:
 display an indication of a respective participant cost for each second optical option of the plurality of second optical options (See user selected second option screens shown in Fig. Fig. 2I, Fig. 2J, Fig. 2L-2O mentioned in P0042, P0045, P0048-P0049.), display an indication of a respective benefit value for each second optical option of the plurality of second optical options (See subtotal cost screen shown in Fig. 2P. Also, see ‘Your Company-paid Benefits applied to this order” in screens shown in Fig. 2Q, Fig. 2R mentioned in P0050.);
display an indication of a respective participant cost for each second optical option of the plurality of second optical options (See user selected second option screens shown in Fig. Fig. 2I, Fig. 2J, Fig. 2L-2O mentioned in P0042, P0045, P0048-P0049. See subtotal cost screen shown in Fig. 2P.), display an indication of a respective benefit value for each first optical option of the plurality of first optical options (See ‘Your Company-paid Benefits applied to this order” in screens shown in Fig. 2Q, Fig. 2R mentioned in P0050.);
Therefore, it would have been obvious to one of ordinary skill in the art of prescription eyewear before the effective filing date of the claimed invention to modify the method of Ingles and Suter to have breakout interfacing steps for the user to select an eyewear option, respective cost for selected the eyewear option then respective benefits value applied to the cost of the selected the eyewear option as taught by Kirschner to quickly place an order for prescription goggles for an employee to wear in a workplace environment such as a manufacturing plant or construction site for safety.  
Ingles, Suter and Kirschner do not explicitly teach a second graphical interface for processing and generating the participant’s preferences using machine learning and video display. However Fonte does teaches:
the electronic eyewear purchasing transaction via a first graphical user interface displayed on a video display unit (Videos are interactively used to manipulate mode, select shape, style, and color choices by the user in P0111. In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.),
processing the interaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each first optical option of the plurality of first optical options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generating a second graphical user interface by configuring the second graphical user interface to comprise at least one first selectable control displayed on the second graphical user interface to provide the plurality of first optical options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first optical option of the plurality of first optical options (In [P0052-P0053] The system and method include training machine learning classifiers to predict the preference of a user based on their data. The system and method further include applying the analysis to a new user to best provide a custom eyewear design that will suite the user's anatomy and preferences. See Fig. 30-32 and in [P0135, P0179] machine learning is used to analyze the image to detect facial features and edges, with quantitative anatomic model parameters aligned and adjusted to find the optimal fit with the features, minimizing error, optimize of the quantitative anatomic model and enhances the local refinement of the customized model.);
providing the second graphical user interface for display on the video display unit for receiving a selection of a first optical option by the participant via the at least one first selectable control from among the plurality of first optical options, wherein the second graphical user interface is configured (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.) to,
processing the interaction data structure using the preferred options machine learning model to generate a prediction of a preference of the participant for each second optical option of the plurality of second optical options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generating a third graphical user interface by configuring the third graphical user interface to comprise at least one second selectable control displayed on the third graphical user interface to provide the plurality of second optical options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each second optical option of the plurality of second optical options (In [P0052-P0053] The system and method include training machine learning classifiers to predict the preference of a user based on their data. The system and method further include applying the analysis to a new user to best provide a custom eyewear design that will suite the user's anatomy and preferences. See Fig. 30-32 and in [P0135, P0179] machine learning is used to analyze the image to detect facial features and edges, with quantitative anatomic model parameters aligned and adjusted to find the optimal fit with the features, minimizing error, optimize of the quantitative anatomic model and enhances the local refinement of the customized model.); and 
providing the third graphical user interface for display on the video display unit for receiving a selection of a second optical option by the participant via the at least one second selectable control from among the plurality of second optical options, wherein the second graphical user interface is configured to: (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.).
Therefore, it would have been obvious to one of ordinary skill in the art of online eyewear shopping before the effective filing date of the claimed invention to modify the method of Ingles, Suter and Kirschner to have a second graphical interface for processing and generating the participant’s preferences using machine learning and video display as taught by Fonte for customizing a unique, one-of-a-kind custom eyewear product for a particular user.  
Regarding claim 2, Ingles discloses: The data processing system of claim 1, wherein one or more of the first plurality of optical options is selected from a group consisting of:
(a)    contact lenses; (b)    glasses; (c)    lenses; (d)    frames; (e)    lens coatings; and (f)    an eye exam (See column 4, line 57 to column 5, line 5] eyewear products may include eyeglasses, frames, contact lenses ("contacts"), sunglasses, safety glasses, or goggles. In some embodiments, the disclosed insurance benefit utilization system may provide a benefit utilization process for eyewear having multiple options or accessories, as depicted and described in FIGS. 2-11.).
Regarding claim 4, Ingles discloses:
 The data processing system of claim 1, wherein the operations further comprise (See Abstract, column 2, lines 45-46 and 55-63, column 3, line 51 to column 4, line 5 and in column 3, lines 6-20, as a computer, laptop, tablet, smartphone, a mobile computing device, or any other device.):
determining a benefit value for the first optical option based at least in part on the interaction data structure (See Fig. 16, [column 20, lines10-19] the product price 1667A, determined by applying a user's insurance benefit information to the original regular price of single-priced eyewear.);
determining a participant cost for the first optical option based at least in part on the interaction data structure (See Fig. 8, [column 13, line 59 to column 14, line 4] Out-of-pocket price 867B has been determined by applying a user's insurance benefit information to the original regular prices for the eyewear.); and
updating the second graphical user interface to: display the first optical option (See Fig. 17, Fig. 18, column 20, lines 10-45, where the updated status of the purchase includes applying the user’s benefits information, total product cost and prescription information to further the purchase process, based on selecting an eyewear product.);
display an indication of the benefit value for the first optical option; display an indication of the participant cost for the first optical option (See Fig. 18, [column 19, lines 14-26 and column 20, lines 10-45] Calculated price 1867C is determined by extracting the required information from the user's insurance benefit information, as mentioned above with respect to steps 1356 and 1456 in FIGS. 13 and 14, respectively. Calculated savings 1867B may be calculated by subtracting calculated product price 1867C from product price 1867A, the result being the difference between the two prices.); and
Regarding claim 5, Ingles discloses: The data processing system of claim 1, wherein: the total available benefit value is a total benefit value for a particular component of the first optical option (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.); and
the particular component of the first optical option comprises at least one of:
(a)    lenses; (b)    frames; or (c)    contact lenses (See column 4, line 57 to column 5, line 5] eyewear products may include eyeglasses, frames, contact lenses ("contacts"), sunglasses, safety glasses, or goggles. In some embodiments, the disclosed insurance benefit utilization system may provide a benefit utilization process for eyewear having multiple options or accessories, as depicted and described in FIGS. 2-11.).
Regarding claim 6, Ingles discloses: The data processing system of claim 1, wherein the operations further comprise updating the graphical user interface to display an indication of an interaction status based at least in part on the updated interaction status field in the interaction data structure (See algorithm Fig. 3, 302, 304, 306, 368, 370, 372, 374-376, where the user selects eyewear options transmitted for retrieval from the products database via the server for display with the user interface mentioned in column 9, lines 26-45. Also see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.).
Regarding claim 14:
Ingles discloses A computer-implemented data processing method for enhancing participant experience during an electronic eyewear purchasing transaction (See Abstract and in [column 13, lines 66 to column 14, line 4] shown are methods for enhancing the user's shopping experience, wherein the user may sort the displayed eyewear by color, brand, shape, size, type, price, rating, or any other specification or measureable metric commonly used to discern between various types of eyewear.), the method comprising: 
receiving, by one or more computer processors, participant data for a participant originating from one or more participant data inputs (See requesting product pricing in column 5, 48-62 and request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65.);
response to receiving the particular vision plan data (See requesting product pricing in column 5, 48-62 and request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65. Also see user prompted to enter [column 6, lines5-16], portions of his or her social security number (SSN), insurance group identification, insurance member identification, password, and/or any other identifying personal identification.), generating, by the one or more computer processors, a transaction data structure configured for representing the electronic eyewear purchasing transaction associated with the participant (See application program interface, API via member token in [column 16, lines 53-65] Upon receiving the login information, the system server may generate a member token.);
populating, by the one or more computer processors, a plurality of data fields in the transaction data structure using the particular vision plan data and the participant data (With transaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.);
populating, by the one or more computer processors, a transaction status field in the transaction data structure with a first status representing the electronic eyewear purchasing transaction has been initialized (With transaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen.);
determining, by the one or more computer processors, based at least in part on the particular vision plan data, (i) a total available benefit value (See Fig. 10, Total Benefits, 1099C in shopping cart of eyewear (column 14, lines 21-41) and individual benefit amounts for the selected product mentioned in Abstract, column 2, lines 35-38 and 48-50.);
populating, by the one or more computer processors, a total available benefit value field in the transaction data structure with the total available benefit value (Fig. 10 is an interactive screen producing 1099C, Total Benefits after the user’s insurance is applied.); 
an indication of the respective participant cost for each first eyewear product option of the plurality of first eyewear product options (See Fig. 8, [column 13, line 59 to column 14, line 4] Out-of-pocket price 867B has been determined by applying a user's insurance benefit information to the original regular prices for the eyewear.);
an indication of the respective benefit value for each first eyewear product option of the plurality of first eyewear product options (See Fig. 16, [column 20, lines10-19] the product price 1667A, determined by applying a user's insurance benefit information to the original regular price of single-priced eyewear.); and 
an indication of the total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.);
receiving, by the one or more computer processors, the selection of the first eyewear product option originating from the second graphical user interface; and responsive to receiving the selection of the first eyewear product option: (See Fig. 8 display a plurality of eyeglass options and Fig. 9 displays resulting interface of a selected frame from the plurality of eyeglass options in Fig. 8.); and 
populating, by the one or more computer processors, the transaction status field in the transaction data structure with a second status reflecting the selection of the first eyewear product option (See Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.);
determining, by the one or more computer processors, based at least in part on the selection of the first eyewear product and the plan data, (i) a participant cost for the first eyewear product option, (ii) an adjusted total available benefit value, and (iii) a plurality o second eyewear product options (See Fig. 10, Total Benefits, 1099C in shopping cart of eyewear (column 14, lines 21-41) and individual benefit amounts for the selected product mentioned in Abstract, column 2, lines 35-38 and 48-50. In [column 4, line 57 to column 5, line 24, column 16, lines 18-34] the disclosed insurance benefit utilization system may determine, dynamically, which type of product the user needs or requires, causing the system to adjust or modify the required benefit utilization process.);
populating, by the one or more computer processors, at least one data field in the transaction data structure with the selection of the first eyewear product option (See request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65. Also see user prompted to enter [column 6, lines5-16], portions of his or her social security number (SSN), insurance group identification, insurance member identification, password, and/or any other identifying personal identification. With interaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.);
populating, by the one or more computer processors, the total value benefit value field in the transaction data structure with the adjusted total available benefit value (Taught in column 5, line 19-24, column 10, lines 39-54, Fig. 3, where the updated price includes benefits applied is populated on the screen.);
an indication of the respective participant cost for each second eyewear product option of the plurality of second eyewear product options (See Fig. 8, [column 13, line 59 to column 14, line 4] Out-of-pocket price 867B has been determined by applying a user's insurance benefit information to the original regular prices for the eyewear.);
an indication of the respective benefit value for each second eyewear product option of the plurality of second eyewear product options (See Fig. 16, [column 20, lines10-19] the product price 1667A, determined by applying a user's insurance benefit information to the original regular price of single-priced eyewear.);
an indication of the participant cost for the first eyewear product option (In [column 4, line 57 to column 5, line 24, column 16, lines 18-34] the disclosed insurance benefit utilization system may determine, dynamically, which type of product the user needs or requires, causing the system to adjust or modify the required benefit utilization process.); and 
an indication of the adjusted total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.).
Suter further teaches:
identifying, by the one or more computing processors and based on the participant data, a particular third-party server from a plurality of third-party servers, wherein each of the third- party servers provides access to vision plan data for a particular vision plan provider of a plurality of vision plan providers (See P0046, P0048, where confirming access to the vision care insurance module 14 and database from the patient portal 12 construes identifying a particular third-party server to access optical plan data. Also, in [P0062] The ordering system 10 accesses the vision care insurance module 14 interfacing with the insurance providers and determining coverage and eligibility of claims. The frame catalog module 16 interfaces with and obtains frame information from various manufacturers, either directly or through the Internet.);
retrieving, by the one or more computer processors from the particular third-party server over a public network particular vision plan data applicable to the participant (The internet access to optical plan data in P0062 serves as a public network, where the vision care insurance module 14 is accesses after receiving patient identification shown in Fig. 2A, steps 34, 66, 38 and mentioned in P0048.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription eyewear before the effective filing date of the claimed invention to modify the method of Ingles to have a third party server for accessing and receiving optical plan data as taught by Suter to quickly go online when comparing cost savings among different optical providers.  
Ingles and Suter do not explicitly teach breakout interfacing steps for the user to select an eyewear option, respective cost for selected the eyewear option then respective benefits value applied to the cost of the selected the eyewear option. However, Kirschner does teach:
 determining, by the one or more computer processors, based at least in part on the plan data, (i) a respective participant cost for each second eyewear product option of the plurality of second eyewear product options (See user selected second option screens shown in Fig. Fig. 2I, Fig. 2J, Fig. 2L-2O mentioned in P0042, P0045, P0048-P0049.), and (ii) a respective benefit value for each second eyewear product option of the plurality of second eyewear product options (See subtotal cost screen shown in Fig. 2P. Also, see ‘Your Company-paid Benefits applied to this order” in screens shown in Fig. 2Q, Fig. 2R mentioned in P0050.);
(ii) a plurality of first eyewear product options (See user selected second option screens shown in Fig. Fig. 2I, Fig. 2J, Fig. 2L-2O mentioned in P0042, P0045, P0048-P0049.), (iii) a respective participant cost for each first eyewear product option of the plurality of first eyewear product options (See subtotal cost screen shown in Fig. 2P.), and (iv) a respective benefit value for each first eyewear product option of the plurality of first eyewear product options (See ‘Your Company-paid Benefits applied to this order” in screens shown in Fig. 2Q, Fig. 2R mentioned in P0050.);
Therefore, it would have been obvious to one of ordinary skill in the art of prescription eyewear before the effective filing date of the claimed invention to modify the method of Ingles and Suter to have breakout interfacing steps for the user to select an eyewear option, respective cost for selected the eyewear option then respective benefits value applied to the cost of the selected the eyewear option as taught by Kirschner to quickly place an order for prescription goggles for an employee to wear in a workplace environment such as a manufacturing plant or construction site for safety.  
Ingles, Suter and Kirschner do not explicitly teach a second and third graphical interface for processing and generating the participant’s preferences using machine learning and video display. However Fonte does teaches:
provided by a participant on a first graphical user interface displayed on a video display unit (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera.),
processing, by the one or more computer processors, the transaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each first eyewear product option of the plurality of first eyewear product options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generating, by the one or more computer processors, a second graphical user interface by configuring the second graphical user interface to comprise at least one first selectable control displayed on the second graphical user interface to provide the plurality of first eyewear product options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first eyewear product option of the plurality of first eyewear product options (In [P0052-P0053] The system and method include training machine learning classifiers to predict the preference of a user based on their data. The system and method further include applying the analysis to a new user to best provide a custom eyewear design that will suite the user's anatomy and preferences. See Fig. 30-32 and in [P0135, P0179] machine learning is used to analyze the image to detect facial features and edges, with quantitative anatomic model parameters aligned and adjusted to find the optimal fit with the features, minimizing error, optimize of the quantitative anatomic model and enhances the local refinement of the customized model.); and 
providing, by the one or more computer processors, the second graphical user interface for display on the video display unit for receiving a selection of a first eyewear product option by the participant via the at least one first selectable control from among the plurality of first eyewear product options, wherein the second graphical user interface further display (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.);
after populating the at least one data field in the transaction data structure with the selection of the first eyewear product option, processing, by the one or more computer processors, the transaction data structure using the preferred options machine learning model to generate a prediction of a preference of the participant for each second eyewear product option of the plurality of second eyewear product options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generating, by the one or more computer processors, a third graphical user interface by configuring the third graphical user interface to comprise at least one second selectable control displayed on the third graphical user interface to provide the plurality of second eyewear product options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each second eyewear product option of the plurality of second eyewear product options (In [P0052-P0053] The system and method include training machine learning classifiers to predict the preference of a user based on their data. The system and method further include applying the analysis to a new user to best provide a custom eyewear design that will suite the user's anatomy and preferences. See Fig. 30-32 and in [P0135, P0179] machine learning is used to analyze the image to detect facial features and edges, with quantitative anatomic model parameters aligned and adjusted to find the optimal fit with the features, minimizing error, optimize of the quantitative anatomic model and enhances the local refinement of the customized model.); and
the third graphical user interface for display on the video display unit for receiving a selection of a second eyewear product option by the participant via the at least one second selectable control from among the plurality of second eyewear product options, wherein the third graphical user interface further displays (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.).
Therefore, it would have been obvious to one of ordinary skill in the art of online eyewear shopping before the effective filing date of the claimed invention to modify the method of Ingles, Suter and Kirschner to have a third graphical interface for processing and generating the participant’s preferences using machine learning and video display as taught by Fonte for customizing a unique, one-of-a-kind custom eyewear product for a particular user.  
Regarding claim 15, Ingles discloses: The computer-implemented data processing method of claim 14, wherein: the method further comprises determining, by the one or more computer processors, based at least in part on the particular vision plan data, a respective retail price for each first eyewear product option of the plurality of first eyewear product options; and the second graphical user interface further displays an indication of the respective retail price for each first eyewear product option of the first plurality of eyewear product options (Taught as not fully using allowed insurance benefits in column 19, lines 22-33, original retail price in column 19, line 50 to column 20, line 2. Also, see [column 19, line 50 to column 20, line 2] as any additional discounts may also be subtracted from the original retail price.).
Regarding claim 16, Ingles discloses: The computer-implemented data processing method of claim 14, wherein the third graphical user interface further displays the indication of the total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34. Also, see Fig. 10, shopping cart view providing line item pricing, insurance details and total benefits mentioned in column 14, lines 25-37.).
Regarding claim 17, Ingles discloses: The computer-implemented data processing method of claim 14,  further comprising populating (With transaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.) by the one or more computer processors, based at least in part on the selection of the first eyewear product option, one or more additional data fields in the transaction data structure (See algorithm Fig. 3, 302, 304, 306, 368, 370, 372, 374-376, where the user selects eyewear options transmitted for retrieval from the products database via the server for display with the user interface mentioned in column 9, lines 26-45. Also see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.).
Regarding claim 18, Ingles discloses: The computer-implemented data processing method of claim 14, wherein: each of the plurality of first eyewear product options is a lens option; and each of the plurality of second eyewear product options is a frame option (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34. See column 4, line 57 to column 5, line 5] eyewear products may include eyeglasses, frames, contact lenses ("contacts"), sunglasses, safety glasses, or goggles. In some embodiments, the disclosed insurance benefit utilization system may provide a benefit utilization process for eyewear having multiple options or accessories, as depicted and described in FIGS. 2-11.).
Regarding claim 19, Ingles discloses: The computer-implemented data processing method of claim 14,  further comprising populating, by the one or more computer processors, based at least in part on the selection of the first eyewear product option, a data field in the transaction data structure with a benefit value associated with the first eyewear product option (See product options in [column 9, lines 28-45, column 14, lines 5-20] product size, weight, color(s), lens shape, style, manufacturer, accessories, frame color, prescription type, lens options, and additional upgrades are compatible with the selected eyeglass frames. Also see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.).
Regarding claim 20, Ingles discloses: The computer-implemented data processing method of claim 14,  further comprising populating, by the one or more computer processors, based at least in part on the selection of the first eyewear product option, a data field in the transaction data structure with a participant cost associated with the first eyewear product option (With transaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.).
Regarding claim 21, Ingles discloses:
A non-transitory computer-readable medium storing computer-executable instructions configured to, when executed by one or more computer processors, cause the one or more computer processors (See Abstract, column 2, lines 45-46 and 55-63, column 3, line 51 to column 4, line 5 and in column 3, lines 6-20, as a computer, laptop, tablet, smartphone, a mobile computing device, or any other device.) to:
electronically receive a request from a participant to initiate an electronic eyewear purchasing transaction via a first graphical user interface displayed on a video display unit, the request comprising participant identification data and optical option plan identification data (Column, 14, lines 5-20 teaches an webpage for purchasing eyewear products as the data structure, replacing brick and mortar (column 1, lines 26-42) electronically communicated (column 3, lines 14-17). See requesting product pricing in column 5, 48-62 and request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65.);
at least partially in response to receiving the request (See successfully receiving product pricing in column 5, 48-62 and member insurance benefit information in column 6, lines 41-46 and 60-65.):
response to querying the particular optical plan data (See requesting product pricing in column 5, 48-62 and request member insurance benefit information after authenticating user in column 6, lines 41-46 and 60-65. Also see user prompted to enter [column 6, lines5-16], portions of his or her social security number (SSN), insurance group identification, insurance member identification, password, and/or any other identifying personal identification.), generate an interaction data structure configured for representing the electronic eyewear purchasing transaction associated with the participant (Column, 14, lines 5-20 teaches an webpage for purchasing eyewear products as the data structure, replacing brick and mortar (column 1, lines 26-42) electronically communicated (column 3, lines 14-17).); populate a plurality of fields of the interaction data structure using the participant identification data and the particular optical plan data (With interaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.);
populate an interaction status field in the interaction data structure with a first status representing the electronic eyewear purchasing transaction has been initialized (See Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4. In [column 4, lines 49-56] the receiving entity may also initiate a transaction by polling and/or pulling the necessary data and accessing the webpage in column 5, lines 48-62.);
determine a total available benefit value based at least in part on the interaction data structure (See Fig. 10, shopping cart view providing line item pricing, insurance details and total benefits mentioned in column 14, lines 25-37.);
populating a total available benefit value field in the interaction data structure with the total available benefit value (Fig. 10 is an interactive screen producing 1099C, Total Benefits after the user’s insurance is applied.); 
determine a plurality of first optical options based at least in part on the interaction data structure (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.); and 
display an indication of the total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.);
electronically receive the selection of the first optical option via the second graphical user interface (See Fig. 8 display a plurality of eyeglass options and Fig. 16 display a plurality of contact lens options before selecting.); and 
responsive to receiving the selection of the first optical option: 
update the interaction status field in the interaction data structure based at least in part on the selection of the first optical option (See algorithm Fig. 3, 302, 304, 306, 368, 370, 372, 374-376, where the user selects eyewear options transmitted for retrieval from the products database via the server for display with the user interface mentioned in column 9, lines 26-45. Also see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.); and 
update one or more fields in the interaction data structure to reflect the selection of the first optical option (An updated status of the purchase of the contact lenses is shown as Fig. 17 and in column 20, lines 10-45, where the updated status of the purchase includes applying the user’s benefits information, total product cost and prescription information to further the purchase process, based on selecting the contact lenses. Also, see [column 5, lines 19-24] the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information.);
updating one or more fields of the interaction data structure to reflect the respective participant cost associated with the selection of the first optical option (See [column 5, line 19-24] as the user/system performs the aforementioned steps, the pricing and options information may be updated to reflect the user's insurance benefit information, in real-time.);
determine an adjusted total available benefit value based at least in part on the selection of the first optical option (In [column 4, line 57 to column 5, line 24, column 16, lines 18-34] the disclosed insurance benefit utilization system may determine, dynamically, which type of product the user needs or requires, causing the system to adjust or modify the required benefit utilization process.);
updating the total available benefit value field in the interaction data structure with the adjusted total available benefit value (Taught in column 5, line 19-24, column 10, lines 39-54, Fig. 3, where the updated price includes benefits applied.);
determine a plurality of second optical options based at least in part on the interaction data structure and the selection of the first optical option (A second optical option is construed by multiplying calculated price 1867C by the quantity provided by the user and allowing the user to continue shopping for more eyewear products in [column 420, lines 25-45] such as buying a second pair of eyewear.); and 
display an indication of the adjusted total available benefit value (See Fig. 10, 1099C, Total Benefits based on selected prescription type, lens options, and additional upgrades mentioned in column 14, lines 25-34.).
Suter further teaches:
identifying, based on the optical option plan identification data, a particular third-party server from a plurality of third-party servers, wherein each of the third-party servers provides access to optical plan data for a particular optical plan provider of a plurality of optical plan providers (See P0046, P0048, where confirming access to the vision care insurance module 14 and database from the patient portal 12 construes identifying a particular third-party server to access optical plan data. Also, in [P0062] The ordering system 10 accesses the vision care insurance module 14 interfacing with the insurance providers and determining coverage and eligibility of claims. The frame catalog module 16 interfaces with and obtains frame information from various manufacturers, either directly or through the Internet.);
querying, over a public network and based at least in part on the optical option plan identification data, the particular third-party server to obtain particular optical plan data applicable to the participant (The internet access to optical plan data in P0062 serves as a public network, where the vision care insurance module 14 is accesses after receiving patient identification shown in Fig. 2A, steps 34, 66, 38 and mentioned in P0048.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription eyewear before the effective filing date of the claimed invention to modify the method of Ingles to have a third party server for accessing and querying optical plan data as taught by Suter to quickly go online when comparing cost savings among different optical providers.  
Ingles and Suter do not explicitly teach breakout interfacing steps for the user to select an eyewear option, respective cost for selected the eyewear option then respective benefits value applied to the cost of the selected the eyewear option. However, Kirschner does teach:
display an indication of a respective participant cost for each second optical option of the plurality of second optical options (See user selected second option screens shown in Fig. Fig. 2I, Fig. 2J, Fig. 2L-2O mentioned in P0042, P0045, P0048-P0049. See subtotal cost screen shown in Fig. 2P.), display an indication of a respective benefit value for each second optical option of the plurality of second optical options (See ‘Your Company-paid Benefits applied to this order” in screens shown in Fig. 2Q, Fig. 2R mentioned in P0050.);
 display an indication of a respective participant cost for each first optical option of the plurality of first optical options (See user selected second option screens shown in Fig. Fig. 2I, Fig. 2J, Fig. 2L-2O mentioned in P0042, P0045, P0048-P0049.), display an indication of a respective benefit value for each first optical option of the plurality of first optical options (See subtotal cost screen shown in Fig. 2P. Also, see ‘Your Company-paid Benefits applied to this order” in screens shown in Fig. 2Q, Fig. 2R mentioned in P0050.);
Therefore, it would have been obvious to one of ordinary skill in the art of prescription eyewear before the effective filing date of the claimed invention to modify the method of Ingles and Suter to have breakout interfacing steps for the user to select an eyewear option, respective cost for selected the eyewear option then respective benefits value applied to the cost of the selected the eyewear option as taught by Kirschner to quickly place an order for prescription goggles for an employee to wear in a workplace environment such as a manufacturing plant or construction site for safety.  
Ingles, Suter and Kirschner do not explicitly teach a second graphical interface for processing and generating the participant’s preferences using machine learning and video display. However Fonte does teaches:
an electronic eyewear purchasing transaction via a first graphical user interface displayed on a video display unit (Videos are interactively used to manipulate mode, select shape, style, and color choices by the user in P0111. In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.),
process the interaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each first optical option of the plurality of first optical options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generate a second graphical user interface by configuring the second graphical user interface to comprise at least one first selectable control displayed on the second graphical user interface to provide the plurality of first optical options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first optical option of the plurality of first optical options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
provide the second graphical user interface for display on the video display unit for receiving a selection of a first optical option by the participant via the at least one first selectable control from among the plurality of first optical options, wherein the second graphical user interface configured to (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.):
process the interaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each second optical option of the plurality of second optical options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generate a third graphical user interface by configuring the third graphical user interface to comprise at least one second selectable control displayed on the third graphical user interface to provide the plurality of second optical options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each second optical option of the plurality of second optical options (In [P0052-P0053] The system and method include training machine learning classifiers to predict the preference of a user based on their data. The system and method further include applying the analysis to a new user to best provide a custom eyewear design that will suite the user's anatomy and preferences. See Fig. 30-32 and in [P0135, P0179] machine learning is used to analyze the image to detect facial features and edges, with quantitative anatomic model parameters aligned and adjusted to find the optimal fit with the features, minimizing error, optimize of the quantitative anatomic model and enhances the local refinement of the customized model.);
process the interaction data structure using a preferred options machine learning model to generate a prediction of a preference of the participant for each second optical option of the plurality of second optical options (In [P0052-P0053] a system and method are disclosed for learning from a user's interactions and preferences involving a learning machine or predictor or prognostication machine. The system and method include tracking the actions a user takes selecting, customizing, and previewing eyewear, where customizing allows the plurality of optical options. See Fig. 1A, P0104-P0108, customized model process for manufactured eyewear using machine learning. For example, in [P0195] if a user repeatedly tries on, likes, and alters eyewear to have blue colors, then the color blue would be associated as a preference for that user.);
generate a third graphical user interface by configuring the third graphical user interface to comprise at least one second selectable control displayed on the third graphical user interface to provide the plurality of second optical options configured in a manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each second optical option of the plurality of second optical options (In [P0052-P0053] The system and method include training machine learning classifiers to predict the preference of a user based on their data. The system and method further include applying the analysis to a new user to best provide a custom eyewear design that will suite the user's anatomy and preferences. See Fig. 30-32 and in [P0135, P0179] machine learning is used to analyze the image to detect facial features and edges, with quantitative anatomic model parameters aligned and adjusted to find the optimal fit with the features, minimizing error, optimize of the quantitative anatomic model and enhances the local refinement of the customized model.);
provide the third graphical user interface, for display on the video display unit for receiving a selection of a second optical option by the participant via the at least one second selectable control from among the plurality of second optical options, wherein the third graphical user interface is configured to (In [P0216] A live video feed of the user's face is shown using a computer system configured with a video camera. The quantitative anatomic model tracks with the user's face in real time, allowing the 3D eyewear model to be displayed and superimposed on the user's face.): 
Therefore, it would have been obvious to one of ordinary skill in the art of online eyewear shopping before the effective filing date of the claimed invention to modify the method of Ingles, Suter, and Kirschner to have a second graphical interface for processing and generating the participant’s preferences using machine learning and video display as taught by Fonte for customizing a unique, one-of-a-kind custom eyewear product for a particular user.  
Regarding claim 22, Ingles discloses: The non-transitory computer-readable medium of claim 21, wherein the computer-executable instructions are configured to, when executed by the one or more computer processors, cause the one or more computer processors (See Abstract, column 2, lines 45-46 and 55-63, column 3, line 51 to column 4, line 5 and in column 3, lines 6-20, as a computer, laptop, tablet, smartphone, a mobile computing device, or any other device.)  to:
determine a benefit value for the first optical option based at least in part on the interaction data structure (See Fig. 16, [column 20, lines10-19] the product price 1667A, determined by applying a user's insurance benefit information to the original regular price of single-priced eyewear.);
determine a participant cost for the first optical option based at least in part on the interaction data structure (See Fig. 8, [column 13, line 59 to column 14, line 4] Out-of-pocket price 867B has been determined by applying a user's insurance benefit information to the original regular prices for the eyewear.);
determine a remaining benefit value based at least in part on the total available benefit value and the benefit value for the first optical option (See Fig. 18, column 19, lines 14-26 and column 20, lines 10-45.); and
update the graphical user interface to: display the first optical option (See Fig. 17, Fig. 18, column 20, lines 10-45, where the updated status of the purchase includes applying the user’s benefits information, total product cost and prescription information to further the purchase process, based on selecting an eyewear product.);
display an indication of the benefit value for the first optical option; display an indication of the participant cost for the first optical option; and display an indication of the remaining benefit value (See Fig. 18, [column 19, lines 14-26 and column 20, lines 10-45] Calculated price 1867C is determined by extracting the required information from the user's insurance benefit information, as mentioned above with respect to steps 1356 and 1456 in FIGS. 13 and 14, respectively. Calculated savings 1867B may be calculated by subtracting calculated product price 1867C from product price 1867A, the result being the difference between the two prices.).
Regarding claim 24, Ingles discloses: The non-transitory computer-readable medium of claim 21, wherein the computer-executable instructions are configured to, when executed by the one or more computer processors, cause the one or more computer processors to update the graphical user interface to display an indication of an interaction status based at least in part on the updated interaction status field in the interaction data structure (With interaction data structure having status as the user interface screens where the user goes about different stages of purchasing eyewear, see Fig. 8, a transaction screen is populated with various displayed eyewear, Sorting Fields in Products Database, regular prices retrieved from insurance benefits and determined out of pocket cost mentioned in column 13, line 59 to column 14, line 4.).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ingles (U.S. 9,842,370 B1) in view of Suter (U.S. 2014/0257839 A1) in view of Kirschner (U.S. 2012/0016763 A1) in view of Fonte (U.S. 2015/0154679 A1) further in view of Grosz (U.S. 2014/0095335 A1).
Regarding claim 25:
Although Ingles, Suter, Kirschner and Fonte teach wherein configuring the plurality of first eyewear product options in the manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first optical option of the plurality of first optical options comprises at least one of configuring the plurality of first optical options to: 
display in a particular order; display only the first optical options from the plurality of first optical options for a particular type of optical option; display at least one first optical option of the plurality of first optical options; display at least one first optical option of the plurality of first optical options; or display at least one first optical option of the plurality of first optical options, as mentioned above, Ingles, Suter and Fonte don’t explicitly teach:
with changed wording than normally displayed, with additional information than normally displayed and in a different font than normally displayed (Grosz teaches Fig. 19, P0204, comment 1904 made by other users to add additional information. In Fig. 10, Fig. 11 a tool bar to change to different font sizes and styles in in P0159-P0160. Also in P0303, Fig. 32, see text content and editing toolbar 3203 in P0305.).
Therefore, it would have been obvious to one of ordinary skill in the art of customizing online orders before the effective filing date of the claimed invention to modify the method and system of Ingles, Suter, Kirschner and Fonte to have changed wording, additional information and different fonts as taught by Grosz to allow a particular user to use common Word processing software tools that the user is more familiar with.  
Regarding claim 26:
Although Ingles, Suter, Kirschner and Fonte teach wherein configuring the plurality of first eyewear product options in the manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first eyewear product option of the plurality of first eyewear product options comprises at least one of configuring the plurality of first eyewear product options to:
display in a particular order; display only the first eyewear product options from the plurality of first eyewear product options for a particular type of eyewear product option; display at least one first eyewear product option of the plurality of first eyewear product options; display at least one first eyewear product option of the plurality of first eyewear product options; or display at least one first eyewear product option of the plurality of first eyewear product options, as mentioned above, Ingles and Fonte don’t explicitly teach:
with changed wording than normally displayed, with additional information than normally displayed and in a different font than normally displayed (Grosz teaches Fig. 19, P0204, comment 1904 made by other users to add additional information. In Fig. 10, Fig. 11 a tool bar to change to different font sizes and styles in in P0159-P0160. Also in P0303, Fig. 32, see text content and editing toolbar 3203 in P0305.).
Therefore, it would have been obvious to one of ordinary skill in the art of customizing online orders before the effective filing date of the claimed invention to modify the method and system of Ingles, Suter, Kirschner and Fonte to have changed wording, additional information and different fonts as taught by Grosz to allow a particular user to use common Word processing software tools that the user is more familiar with.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ingles (U.S. 9,842,370 B1) in view of Suter (U.S. 2014/0257839 A1) in view of Kirschner (U.S. 2012/0016763 A1) in view of Fonte (U.S. 2015/0154679 A1) further in view of Grosz U.S. 2014/0095335 A1).
Regarding claim 27:
Although Ingles, Suter, Kirschner and Fonte teach wherein configuring the plurality of first eyewear product options in the manner to enhance selection by the participant based at least in part on the prediction of the preference of the participant for each first eyewear product option of the plurality of first eyewear product options comprises at least one of configuring the plurality of first eyewear product options to:
display in a particular order; display only the first eyewear product options from the plurality of first eyewear product options for a particular type of eyewear product option; display at least one first eyewear product option of the plurality of first eyewear product options; display at least one first eyewear product option of the plurality of first eyewear product options; or display at least one first eyewear product option of the plurality of first eyewear product options, as mentioned above, Ingles and Fonte don’t explicitly teach:
with changed wording than normally displayed, with additional information than normally displayed and in a different font than normally displayed (Grosz teaches Fig. 19, P0204, comment 1904 made by other users to add additional information. In Fig. 10, Fig. 11 a tool bar to change to different font sizes and styles in in P0159-P0160. Also in P0303, Fig. 32, see text content and editing toolbar 3203 in P0305.).
Therefore, it would have been obvious to one of ordinary skill in the art of customizing online orders before the effective filing date of the claimed invention to modify the method and system of Ingles, Suter, Kirschner and Fonte to have changed wording, additional information and different fonts as taught by Grosz to allow a particular user to use common Word processing software tools that the user is more familiar with.  

Response to Arguments
Applicant argues that that Claim 14 has been amended to further demonstrate the claimed invention recited in Claim 14 is directed to providing a participant with an enhanced experience during an electronic eyewear purchasing process through generating second and third graphical user interfaces to enhance the participants experience, e.g. see pgs. 17-18 of Remarks – Examiner disagrees.
Not only is calculating the total cost of eyewear based on benefits available to a participant’s vision insurance plan a problem that has already been solved using graphical user interfaces, but the instants case is doing it without a technological improvement to solving the problem. The first, second and third graphical user interfaces do not provide a physical improvement to the computer. The claimed invention also does to improve any other technical field, see, e.g., Diamond v. Diehr. The claimed invention may improve the abstract idea, but an improved abstract idea is still an abstract idea.
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/15/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686